United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1209
                        ___________________________

                                   Deandre Walls

                      lllllllllllllllllllllDefendant - Appellant

                                           v.

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee
                                     ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                           Submitted: August 10, 2018
                             Filed: August 15, 2018
                                 [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Deandre Walls directly appeals the above-Guidelines-range sentence the
district court1 imposed upon revoking his supervised release. In counseled and pro

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
se briefs, Walls challenges the district court’s classification of his most serious
violation as a Grade B violation, challenges his sentence as substantively
unreasonable, and raises arguments concerning double jeopardy and equal protection.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       After review of the record, this court concludes that the district court did not
clearly err in finding that a Grade B violation had been established. See United States
v. Miller, 557 F.3d 910, 914-18 (8th Cir. 2009) (standard of review); Mo. Rev. Stat.
§ 575.150.1(1) (person resists arrest by fleeing from an officer), .5 (resisting arrest
for a felony is a class D felony); U.S.S.G. § 7B1.1(a)(2) (offense punishable by term
of imprisonment exceeding 1 year is Grade B violation); State v. Merritt, 805 S.W.2d
337, 339 (Mo. Ct. App. 1991) (defendant need not be guilty of underlying felony to
be convicted of resisting arrest for a felony; rather, arresting officer need only
contemplate making felony arrest).

       This court also concludes that the district court did not impose an unreasonable
sentence. See Miller, 557 F.3d at 915-18 (substantive reasonableness of revocation
sentence is reviewed under deferential abuse-of-discretion standard). The record
reflects that the district court considered and discussed relevant 18 U.S.C. § 3553(a)
factor—including that Walls had multiple release violations within weeks of his
release; and in fleeing arrest, he endangered police officers’ lives—and imposed a
sentence that was below the statutory limit. See 18 U.S.C. § 3583(e)(3) (maximum
revocation prison term is 5 years if underlying offense is Class A felony); United
States v. White Face, 383 F.3d 733, 740 (8th Cir. 2004) (district court need not
mechanically list every § 3553(a) factor when sentencing defendant upon revocation;
all that is required is consideration of relevant matters and some reason for court’s
decision). Additionally, Walls’s pro se double jeopardy and equal protection
claims—which are both based on his assertion that he was wrongfully “tried twice”
for the same offense—are without merit. See United States v. Bennett, 561 F.3d 799,
802 (8th Cir. 2009) (revocation of supervised release does not raise double jeopardy

                                         -2-
concerns because revocation proceedings are not criminal prosecutions, and
revocation of supervised release is a penalty attributable to the original conviction).

     The court affirms the judgment of the district court, and grants counsel’s
motion to withdraw.
                     ______________________________




                                         -3-